             Case 19-36743 Document 128 Filed in TXSB on 01/27/20 Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION                                                         ENTERED
                                                                                                                 01/28/2020
                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
                  Debtor.                                   §
                                                            §

                         ORDER GRANTING DEBTOR’S UNOPPOSED
                   EMERGENCY MOTION FOR ORDER APPOINTING MEDIATOR
                                                       115
                                (Relates to Docket No. ___)

             Upon the Unopposed Emergency Motion for Order Appointing Mediator (the “Motion”)

filed by Marshall Broadcasting Group, Inc., the above-captioned debtor and debtor in possession

(the “Debtor”); and the Court having jurisdiction to consider the Motion pursuant to 28 U.S.C.

§§ 157 and 1334, and consideration of the Motion being a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and the Court finding that the relief requested in the Motion is in the best interests of

the Debtor and its estate; and it appearing that due and sufficient notice of the Motion has been

provided by the Debtor and that no other or further notice is required; and after due deliberation

and good cause appearing therefor, it is HEREBY ORDERED THAT:

             1.        The Motion is GRANTED as set forth herein. 2

             2.        The requested mediation between Nexstar and the Debtor is approved. The

Honorable Christopher M. López, U.S. Bankruptcy Judge for the Southern District of Texas, is
                                                                                                       **
hereby appointed and approved to serve as mediator for purposes of the Mediation.

             3.        The terms and conditions of this Order are immediately effective and enforceable


1
    The last four digits of Debtor’s federal tax identification number are (7805).
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
          Case 19-36743 Document 128 Filed in TXSB on 01/27/20 Page 2 of 2




upon its entry.

         4.       The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         5.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


    Signed: January 27, 2020.
Signed:            , 2020
                                                DAVID R. JONES
                                                  ____________________________________
                                                UNITED
                                                  DAVIDSTATES   BANKRUPTCY JUDGE
                                                         R. JONES
                                                    UNITED STATES BANKRUPTCY JUDGE




** Judge Lopez is entitled to all protections and immunities afforded a sitting federal judge while
undertaking the mediation contemplated above.




                                                    2
4838-3471-1986, v. 1
